Citation Nr: 1505903	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to increased ratings for lumbosacral strain with limitation of motion, rated as 20 percent from September 18, 2013, and as 10 percent prior to that date.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision, in pertinent part, denied a rating in excess of 10 percent for service connected lumbosacral strain with limitation of motion.  After the Veteran expressed disagreement with that rating, an April 2014 rating action increased the rating to 20 percent, from September 18, 2013.


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant that he wished to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant, via written statement received by the Board in June 2014, has withdrawn this appeal.  He stated that the 20 percent rating seems more than fair and he has no wish to continue with any appeal process.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


